Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is in response to the Appeal brief filed 11/15/2021.  Claims 1-2, 4-6, 8-9, 11-13, 15, 17-19 and 21-26 are pending.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in a telephone interview with Roozbeh Gorgin (Reg. No. 75269)  on 12/15/2021.
The application has been amended as follows:
 Claims 1, 4-6, 8, 11-13, 15, 17-19, 21-23 have been amended as follows:

1. (Currently amended) A method for securely storing proprietary information and prequalifying an applicant for purchase of a good using a multi-lender architecture, the multi-lender architecture comprising a backend platform for implementing the multi-lender architecture, the method comprising:
receiving, by one or more computing devices and via a client application executing on a client device, a request to pre-qualify the applicant for the purchase of the good, and
applicant information used to determine whether to pre-qualify the applicant;
receiving, by the one or more computing devices and from a plurality of lenders via a lender portal, proprietary information and one or more rule sets for each lender from the
plurality of lenders, wherein the proprietary information and the one or more rule sets
are used to determine whether to pre-qualify the applicant;
storing, by the one or more computing devices, the proprietary information and the one or more rule sets in a lender confidential data repository, wherein the lender confidential data repository is part of a jailed and non-accessible environment of the backend platform such that the proprietary information and the one or more rule sets of each lender may not be accessed or viewed by other lenders;
determining, by the one or more computing devices, which of a plurality of interactive micro-services to transmit the request and the applicant information to, wherein the plurality of interactive micro-services are part of the jailed and non-accessible environment of the backend platform, wherein the plurality of interactive micro-services apply the one or more rules sets to determine whether to pre-qualify the applicant;
transmitting, by the one or more computing devices and based on determining which of the plurality of interactive micro-services to transmit the request to via an application programming interface (API), the request and the applicant information to each interactive micro-service from the plurality of interactive micro-services;
applying, by the one or more computing devices and using each interactive micro-service from the plurality of interactive micro-services to which the request and the applicant information was transmitted to, the one or more rule sets for each of the plurality of lenders in parallel to the applicant information to determine whether to pre-qualify the applicant;
generating, by the one or more computing devices and using each interactive micro-service, an encrypted prequalification output based on applying the one or more rule sets to the applicant information;
transmitting, by the one or more computing devices, the encrypted prequalification output to the API, the API being further configured to decrypt the encrypted prequalification output for a single user session on the client application; and
transmitting, by the one or more computing devices, the decrypted prequalification output to the client device for displaying the decrypted prequalification output on the client device.

4. (Currently amended) The method of claim 1, further comprising:
in response to receiving the request to pre-qualify the applicant, 
displaying, using a graphical user interface (GUI), an opt-in message to the applicant via the client application, and
applying, by the one or more computing devices, the one or more rule sets to the applicant information in response to the applicant approving the opt-in.

5. (Currently amended) The method of claim 4, wherein, in response to the applicant approving the opt-in message, assessing, by the one or more computing devices, prequalification eligibility for the applicant based on one or more threshold criteria of each lender as defined in the one or more rule sets.

6. (Currently amended) The method of claim 5, wherein, in response to the applicant failing the one or more threshold criteria, automatically declining, by the one or more computing devices, the request to pre-qualify the applicant.

8. (Currently amended) A multi-lender architecture for securely storing proprietary
information and pre-qualifying an applicant for a purchase of a good, the multi-lender architecture comprising a backend platform for implementing the multi-lender architecture, wherein the backend platform is configured to:
receive, by one or more computing devices and via a client application executing on a client device, a request to pre-qualify the applicant for the purchase of the good, and
applicant information used to determine whether to pre-qualify the applicant;
receive, by the one or more computing devices and from a plurality of lenders via a lender portal, proprietary information and one or more rule sets for each lender from the
plurality of lenders, wherein the proprietary information and the one or more rule sets
are used to determine whether to pre-qualify the applicant;
store, by the one or more computing devices, the proprietary information and the one or more rule sets in a lender confidential data repository, wherein the lender confidential data repository is part of a jailed and non-accessible environment of the backend platform such that the proprietary information and the one or more rule sets of each lender may not be accessed or viewed by other lenders;
determine, by the one or more computing devices, which of a plurality of interactive micro-services to transmit the request and the applicant information to, wherein the plurality of interactive micro-services are part of the jailed and non-accessible environment of the backend platform, wherein the plurality of interactive micro-services apply the one
or more rules sets to determine whether to pre-qualify the applicant;
transmit, by the one or more computing devices and based on determining which of the plurality of interactive micro-services to transmit the request to via an application
programming interface (API), the request and the applicant information to each
interactive micro-service from the plurality of interactive micro-services;
apply, by the one or more computing devices and using each interactive micro-service from the plurality of interactive micro-services to which the request and the applicant information was transmitted to, the one or more rule sets for each of the plurality of lenders in parallel to the applicant information to determine whether to pre-qualify the
applicant;
generate, by the one or more computing devices and using each interactive micro-service, an encrypted prequalification output based on applying the one or more rule sets to the applicant information;
transmit, by the one or more computing devices, the encrypted prequalification output to the API, the API being further configured to decrypt the encrypted prequalification output for a single user session on the client application; and
transmit, by the one or more computing devices, the decrypted prequalification output to the client device for displaying the decrypted prequalification output on the client device.

11. (Currently amended) The backend platform of claim 8, further comprising:
in response to receiving the request to pre-qualify the applicant, 
display, using a graphical user interface (GUI), an opt-in message to the applicant via the client application, and
apply, by the one or more computing devices, the one or more rule sets to the applicant information in response to the applicant approving the opt-in message.

12. (Currently amended) The backend platform of claim 11, wherein, in response to the applicant approving the opt-in message, 
assess, by the one or more computing devices, prequalification eligibility based on one or more threshold criteria of each lender as defined in the one or more rule sets.

13. (Currently amended) The backend platform of claim 12, wherein, in response to the applicant failing the one or more threshold criteria, 
automatically decline, by the one or more computing devices, the prequalification request.

15. (Currently amended) A non-transitory computer readable medium storing instructions for securely storing proprietary information and pre-qualifying an applicant for a purchase of a good using a multi-lender architecture implemented by a backend platform, that when executed by a processor process the stored instructions to perform the operations comprising:
receiving, by one or more computing devices and via a client application executing on a client device, a request to pre-qualify the applicant for the purchase of the good, and
applicant information used to determine whether to pre-qualify the applicant;
receiving, by the one or more computing devices and from a plurality of lenders via a lender portal, proprietary information and one or more rule sets for each lender from the
plurality of lenders, wherein the proprietary information and the one or more rule sets
are used to determine whether to pre-qualify the applicant;
storing, by the one or more computing devices, the proprietary information and the one or more rule sets in a lender confidential data repository, wherein the lender confidential data repository is part of a jailed and non-accessible environment of the backend platform such that the proprietary information and the one or more rule sets of each lender may not be accessed or viewed by other lenders;
determining, by the one or more computing devices, which of a plurality of interactive micro-services to transmit the request and the applicant information to, wherein the plurality of interactive micro-services are part of the jailed and non-accessible environment of the backend platform, wherein the plurality of interactive micro-services apply the one or more rules sets to determine whether to pre-qualify the applicant;
transmitting, by the one or more computing devices and based on determining which of the plurality of interactive micro-services to transmit the request to via an application programming interface (API), the request and the applicant information to each interactive micro-service from the plurality of interactive micro-services;
applying, by the one or more computing devices and using each interactive micro-service from the plurality of interactive micro-services to which the request and the applicant information was transmitted to, the one or more rule sets for each of the plurality of lenders in parallel to the applicant information to determine whether to pre-qualify the
applicant;
generating, by the one or more computing devices and using each interactive micro-service, an encrypted prequalification output based on applying the one or more rule sets to the applicant information;
transmitting, by the one or more computing devices, the encrypted prequalification output to the API, the API being further configured to decrypt the encrypted prequalification output for a single user session on the client application; and
transmitting, by the one or more computing devices, the decrypted prequalification output to the client device for displaying the decrypted prequalification output on the client
device.

17. (Currently amended) The non-transitory computer readable medium of claim 15, wherein theoperations further comprise:
in response to receiving the request to pre-qualify the applicant, 
displaying, using a graphical user interface (GUI), an opt-in message to the applicant via the client application, and
applying, by the one or more computing devices, the one or more rules sets in response to the applicant approving the opt-in.

18. (Currently amended) The non-transitory computer readable medium of claim 17, wherein theoperations further comprise, in response to the applicant approving the opt-in message, assessing, by the one or more computing devices, prequalification eligibility for the applicant based on one or more threshold criteria of each lender as defined in the one or more rule sets.

19. (Currently amended) The non-transitory computer readable medium of claim 18, wherein the operations further comprise, in response to the applicant failing the one or more threshold criteria, automatically declining, by the one or more computing devices, the request to pre-qualify the applicant.

21. (Currently amended) The method of claim 1, further comprising:
decrypting, by the one or more computing devices and using the plurality of interactive micro-services, the one or more rule sets; and
applying, by the one or more computing devices, the one or more rule sets for each lender to the applicant information to determine whether to pre-qualify the applicant.

22. (Currently amended) The backend system of claim 8, further configured to:
decrypt, by the one or more computing devices and using the plurality of interactive micro-services, the one or more rule sets; and
apply, by the one or more computing devices, the decrypted one or more rule sets for each lender to the applicant information to determine whether to pre-qualify the applicant.

23. (Currently amended) The non-transitory computer readable medium of claim 15, wherein the instructions operations further comprise:
decrypting, by the one or more computing devices and using the plurality of interactive micro-services, the one or more rule sets; and
applying, by the one or more computing devices, the decrypted one or more rule sets for each lender to the applicant information to determine whether to pre-qualify the applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly S Campen whose telephone number is (571)272-6740. The examiner can normally be reached Monday-Thursday 6am-3pm.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Kelly S. Campen
Primary Examiner
Art Unit 3691



/KELLY S. CAMPEN/            Primary Examiner, Art Unit 3691